Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “a first operating voltage VI is applied to the second input terminal, the first input terminal is grounded, and the resistive switching cell has a first-level resistance state, which is recorded as a 00 state; 
when the resistive switching cell is in the 00 state, a second operating voltage V2 is applied to the first input terminal, the second input terminal is grounded, and the resistive switching cell has a second-level resistance state, which is recorded as a 01 state; 
when the resistive switching cell is in the 00 state, a third operating voltage V3 is applied to the first input terminal, the second input terminal is grounded, and the resistive switching cell has a third-level resistance state, which is recorded as a 10 state; and 
when the resistive switching cell is in the 00 state, a fourth operating voltage V4 is applied to the first input terminal, the second input terminal is grounded, and the resistive switching cells has a fourth-level resistance state, which is recorded as a 11 state” as required by claim 1. Claims 2 and 4-10 are allowed based upon their dependency to claim 1.

Claims 1-2 and 4-10 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844